Title: To George Washington from Brigadier General George Clinton, 24 July 1777
From: Clinton, George
To: Washington, George



Dr Sir,
Fort Montgomery [N.Y.] July 24th 17778 OClock in the Evening

I this Moment received your Excelllency’s Order of the Day for sending 30,000 Wt of Hard-Bread from this Post to King’s Ferry to be transported from thence to Head Quarters.
The Hard Bread was sent here in Bulk and by the Time it was Stored so much broken as to render it almost unfit to be used as I have no

empty Casks at this Place to put it in I fear it would be impossible to convey it to Head Quarters but as the Order is positive I thought it my Duty to direct the Commissary to set about getting it on Board of a Vessel that it may be sent to King’s Ferry—In the mean Time I have sent a Copy of the Order to Mr Schenck at Fish Kill and directed him to send to this Post 30,000 Wt Properly put up in Casks to be forwarded to King’s Ferry lest it should be impracticable from the bad State the other is in to transport it to Head Quarters. If the Bread ordered from Fish Kill is received in Time the broken Bread may be returned from Kings Ferry—I have directed Mr Schenck to send no more Bread in the Condition he sent the last as it cannot be removed, if requisite, without great Trouble and Loss. I am with due Respect your Excellency’s most obedt servt

Geo. Clinton


Since Writing the above I have myself viewed the Bread and find it to be even worse than the Commissary represented it—Nor have we a single empty Cask to put it in and should this also be the Case at Kings Ferry it will be impossible to get it to Head Quarters.

